Citation Nr: 0511787	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  05-09 020	)	DATE
	)
	)


THE ISSUE

Whether an October 1991 decision of the Board of Veterans' 
Appeals denying a total disability rating based on individual 
unemployability (TDIU) should be revised or reversed on the 
grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.  


FINDINGS OF FACT

1.  The October 1991 Board decision denied entitlement to a 
TDIU on the grounds that the veteran's service-connected 
disabilities were not sufficiently disabling as to preclude 
all kinds of substantially gainful employment.

2.  At the time of the Board's decision in 1991, the 
veteran's service-connected disabilities included shell 
fragment wounds to the right leg, right hand, left hand, and 
neck; paralysis of the peroneal nerve with right foot drop; 
osteomyelitis of the right tibia; and degenerative changes of 
the lumbosacral spine; the combined evaluation was 90 
percent.  In addition, the veteran was entitled to special 
monthly compensation under the "k" rate for loss of use of 
one foot.

3.  At the time of the Board's decision in 1991, there was 
evidence from the veteran's former employer that the veteran 
was forced to retire because of disabilities even though he 
had been excused from participating in strenuous or physical 
endeavors.

4.  At the time of the Board's decision in 1991, there was an 
opinion from a VA physician, who had identified and discussed 
the veteran's service-connected disabilities, that the 
veteran was totally incapacitated and unable to resume any 
type of gainful occupation.

5.  The Board's October 1991 decision failed to report or 
address the evidence from the veteran's former employer and 
the opinion of the VA physician; such error, had it not been 
made, would have manifestly changed the outcome.


CONCLUSION OF LAW

The Board's October 1991 decision was clearly and 
unmistakably erroneous in failing to award TDIU benefits.  
38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1403, 
20.1404(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2004).  However, CUE is a very specific 
and rare kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a) (2004).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions were incorrectly 
applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2004).  The Board's Rules of Practice further provide that 
with limited exceptions not applicable here, no new evidence 
will be considered in connection with the disposition of the 
motion.  38 C.F.R. § 20.1405(b) (2004).  

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Examples of situations 
that are not clear and unmistakable error include a change in 
diagnosis, a failure to fulfill the duty to assist, a 
disagreement as to how the facts were weighed or evaluated, 
or otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there had 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403 (2004).

One of the CUE regulatory provisions, § 20.1404(b) as it 
operated in conjunction with § 1404(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the 
Federal Circuit found the balance of the regulations valid.  
On July 10, 2001, 38 C.F.R. §§ 20.1404 and 20.1409 were 
revised, effective July 10, 2001, to reflect the Federal 
Circuit's decision.  Specifically, § 20.1404(b) was amended 
to read as follows:

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

A decision of the Board that revises a prior Board decision 
on the grounds of clear and unmistakable error has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 C.F.R. § 20.1406(a) (2004).

The Board will now consider the merits of the moving party's 
claim.

By correspondence dated in November 2004, the moving party 
alleged CUE in the Board's October 1991 decision.  
Specifically, the moving party's representative wrote:

[the] veteran has contacted this office 
and requested that the Board's decision 
dated October 7, 1991, be reconsidered 
based on clear and unmistakable error 
(cue) in accordance with 38 USC 7111.  It 
is the veteran's contention that 
individual unemployability (TDIU/IU) 
should have been granted effective 1988, 
based on the fact he met the legal 
scheduled requirements.  He was rated at 
90 percent with SMC "k" for loss of a 
foot.  

He went on to assert that the evidence at the time showed (i) 
a statement from the veteran's employer that he had retired 
based on his physical disabilities, (ii) a VA neurologist 
rendered a medical opinion that the veteran was unemployable, 
and (iii) the veteran's overall ratings reflected entitlement 
to the benefit.  After a review of the evidence, the Board 
agrees and finds that the CUE claim must be granted. 

The regulations in effect at the time of the Board's decision 
(which are exactly the same now) provided that total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
was unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities; 
provided that, if there is only one such disability, this 
disability was ratable at 60 percent or more, and that if 
there are two or more disabilities, there was at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1991).  

In addition, 38 C.F.R. § 3.340 provided that a total 
disability would be considered to exist when there was 
present any impairment of mind or body which was sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  The award of a total 
rating required a showing that the veteran was precluded from 
employment due to service-connected disabilities.  The 
adverse affects of advancing age could not be considered in 
support of the claimed benefit.  38 C.F.R. § 4.19 (1991).

At the time, the veteran's service-connected disabilities 
included the following:

?	Shell fragment wound, upper third right leg, fracture, 
tibia and fibula, loss of bone substance, rotation of 
tibial fragments, ankylosis, right knee joint, rated at 
40 percent;
?	Paralysis, peroneal nerve, residual of shell fragment 
wound, foot drop, rated at 40 percent;
?	Osteomyelitis, right tibia, rated at 20 percent;
?	Shell fragment wound, dorsal aspect, right hand, 
retained foreign bodies, damage, muscle group IX, rated 
at 20 percent;
?	Shell fragment wound, group IX, muscles, left hand with 
retained foreign bodies, rated at 10 percent; and 
?	Shell fragment wound, group XX muscles, left side of 
neck, retained foreign bodies, rated at 10 percent (all 
from the same in-service injury); plus,
?	Degenerative changes, lumbosacral spine, rated at 20 
percent.

The combined evaluation was 90 percent.  In addition, the 
veteran was entitled to special monthly compensation under 
the "k" rate for loss of use of one foot.

While the Board in 1991 acknowledged that the veteran's 
service-connected disabilities limited his "options for 
engaging in various kinds of stressful employment" and 
constituted "an employment handicap" with respect to 
occupations which required "a great deal of strength on a 
sustained basis," the Board concluded that "the service-
connected disabilities, neither individually nor 
collectively, have been shown by the actual clinical findings 
and treatment records to be productive of overall functional 
body impairment which precludes the veteran's participation 
in all kinds of substantially gainful occupations."  

However, as the moving party points out, the 1991 Board 
failed to consider the medical opinion of a VA neurologist in 
an October 1990 VA examination.  After identifying and 
discussing the service-connected disabilities, the 
neurologist concluded:

[the veteran] is currently under the 
treatment of Orthopedic Surgery, as well 
as Neurosurgery and Neurology Clinics.  
He is now retired, and is totally 
incapacitated, and unable to resume any 
type of gainful occupation.

While other findings of the neurologist's were reported with 
respect to increased rating claims, also addressed in the 
October 1991 Board decision, the Board failed to consider the 
neurologist's opinion with respect to employability.  

In addition, there was no medical evidence associated with 
the claims file at the time supporting a finding that the 
veteran was employable.  Also of note, and not discussed in 
the October 1991 decision, was a statement from the veteran's 
employer who noted that the veteran had been excused from 
participating in any strenuous or physical endeavors because 
of his disabilities, but that he was nonetheless "required 
by company to take early retirement because of 
disabilities."  This raises the question as to whether the 
correct facts were before the Board in October 1991.

The remaining question is whether this failure to consider a 
VA medical opinion manifestly changed the outcome of the 
Board's decision.  That is, is it absolutely clear that a 
different result would have ensued.  The Board finds that the 
evidence in the claims file at the time of the October 1991 
decision compelled a different result.

Specifically, this Board finds that the VA medical opinion 
that the veteran was unemployable as the result of his 
service-connected disabilities was improperly disregarded 
because there was absolutely no medical evidence to support 
the contrary opinion that he was employable.  Further, a 
finding of unemployability was supported by the statement of 
his former employer that he was forced to take an early 
retirement because of his disabilities, even though he had 
been excused from participating in any strenuous or physical 
endeavors.

Given that there was no evidence, medical or otherwise, to 
reject the VA examiner's opinion that the veteran was 
unemployable as a result of his combat injuries, the Board in 
its 1991 decision was bound to accept the opinion.  Thus, the 
Board's failure to report or address pertinent evidence then 
of record was an error which, had it not been made, would 
have manifestly changed the outcome.  As the October 1991 
Board decision involved clear and unmistakable error in 
denying entitlement to a total rating based on individual 
unemployability based upon the existing facts and law, the 
motion for reversal is granted.


ORDER

The motion for revision of the October 1991 Board decision 
denying a TDIU on the grounds of CUE is granted, and the RO 
is directed to assign an effective date as if the grant of 
TDIU had been made on the date of the prior decision.



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



